OPINION
Opinion by
Chief Justice WRIGHT.
The clerk’s record in this ease is overdue. By letter dated November 26, 2012, we notified appellant that the Dallas County District Clerk had notified the Court that the clerk’s record had been prepared but had not been filed in this Court because appellant had not paid or made arrangements to pay for the record. We directed appellant to provide the Court, within ten days, written verification that appellant had either paid for or made arrangements to pay for the record. We cautioned appellant that failure to provide the required documentation within the time specified might result in dismissal of the appeal for want of prosecution. To date, appellant has not provided the requested documentation or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 37.3(b); 42.3(b), (c)